                Case 2:18-cv-02391-EFB Document 24 Filed 08/28/20 Page 1 of 3


     Karl F. Osterhout, Esq.
 1 Osterhout Berger Disability Law, LLC
 2 521 Cedar Way, Suite 200
     Oakmont, PA 15139
 3 Phone: 412-794-8003, ext 401
     Karl@mydisabilityattorney.com
 4 PA Bar ID: 49658
 5 David Allen, Esq.
 6 CA Bar ID No.: 87193
     David Allen & Associates
 7 5230 Folsom Boulevard
     Sacramento, CA 95819
 8 Telephone: (916)455-4800
 9 Facsimile:916-451-5687
     davidallen@davidallenlaw.com
10   Attorneys for Plaintiff, Erica Winters Freehoffer

11 MCGREGOR W. SCOTT
     United States Attorney
12 DEBORAH LEE STACHEL, CSBN 230138
13 Regional Chief Counsel, Region IX
     Social Security Administration
14   MARCELO ILLARMO, MABN 670079
     Special Assistant United States Attorney
15   Assistant Regional Counsel
      Social Security Administration, Region IX
16    160 Spear Street, Suite 800
17    San Francisco, California 94105
     Tel: (415) 977-8978
18   Fax: (415) 744-0134
     E-mail: Marcelo.Illarmo@ssa.gov
19   Attorneys for Defendant
20                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
21                                      SACRAMENTO DIVISION
22 ERICA ANN WINTERS FREEHOFFER,                     Case No. 2:18-cv-2391-EFB
23
                       Plaintiff,                    STIPULATION AND [PROPOSED] ORDER
24         v.                                        FOR THE AWARD OF ATTORNEY FEES
                                                     UNDER THE EQUAL ACCESS TO JUSTICE
25 ANDREW SAUL,                                      ACT (EAJA)
26 Commissioner of Social Security,                  28 U.S.C. § 2412(d)

27 Defendant.
28
               Case 2:18-cv-02391-EFB Document 24 Filed 08/28/20 Page 2 of 3


 1          TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE JUDGE OF THE
 2 UNITED STATES DISTRICT COURT:
 3          The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
 4 Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND, FOUR HUNDRED
 5 DOLLARS and 00/100 ($7,400.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
 6
     § 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff
 7
     by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 8
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 9
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
10
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
11
     whether the fees are subject to any offset allowed under the United States Department of the
12
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
13
     whether they are subject to any offset.
14
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
15
16 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
17 and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
18 payments made shall be delivered to Plaintiff’s counsel, Karl E. Osterhout.
19          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and

20 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
21 SEVEN THOUSAND, FOUR HUNDRED DOLLARS and 00/100 ($7,400.00) in EAJA attorney fees
22 shall constitute a complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
23 attorneys, David Allen and Karl E. Osterhout, or their law firms may have relating to EAJA attorney
24 fees in connection with this action.
25
26
27
28
                                                       -2-
             Case 2:18-cv-02391-EFB Document 24 Filed 08/28/20 Page 3 of 3


1          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
2 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
3                                                  Respectfully submitted,
4
5 Dated: August 25, 2020                           /s/ Karl E. Osterhout
                                                   KARL E. OSTERHOUT
6                                                  Attorney for Plaintiff
7
8 Dated: August 26, 2020                           MCGREGOR W. SCOTT
                                                   United States Attorney
9                                                  DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
10                                                 Social Security Administration
11                                           By:      /s/ Marcelo Illarmo*
12                                                 MARCELO ILLARMO
                                                   Special Assistant U.S. Attorney
13                                                 Attorneys for Defendant
                                                   (*Permission to use electronic signature
14                                                 obtained from counsel via email on 8/26/20).
15
16 SO ORDERED.
17
18
     DATE: August 28, 2020.                        _______________________________
19                                                 HON. EDMUND F. BRENNAN
                                                   United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                                       -3-
